DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (reads on claims 1-12) in the reply filed on 1/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (US 2014/0041826, hereinafter Takeuchi)..
Regarding claim 1, A power supply device for a vehicle comprising a battery for driving the vehicle (Abstract, para. 3, 16), an air conditioning device that carries out air conditioning of an interior of a vehicle compartment with electric power of the battery (air conditioner in para. 16, 17, 120 the air 
In claim 1, regarding the functional limitations of the control device including its air conditioner and battery temperature control parts, the Examiner is treating these limitations as "capable of" limitations. It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).
Regarding claim 2, Takeuchi discloses the power supply device for a vehicle according to claims 1 and 2 as shown above, and Takeuchi further discloses wherein the battery temperature control part is fully capable of calculating a battery estimated temperature at the air conditioning start time based on a battery temperature at a time when the user has set the air conditioning start time and a period of time up to the air conditioning start time (controller 13 can calculate these values in. para. 112-115, 120, 227-231), calculates a battery effective capacity corresponding to the battery estimated temperature, and 
In claim 2, regarding the functional limitations of the control device including its air conditioner and battery temperature control parts, the Examiner is treating these limitations as "capable of" limitations. It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).
Regarding claims 3 and 4, Takeuchi discloses the power supply device for a vehicle according to claims 1 and 2 as shown above, and Takeuchi further discloses wherein the control device comprises a timing part, the timing part starts the air conditioning control part and the battery temperature control part with the setting of the air conditioning start time by the user as a trigger, when the timing part determines that the battery temperature regulation start time has arrived, the battery temperature control part starts operation of the battery temperature regulating device (para. 227-231 where the user sets the heat storage mode to on in which trigger is activated, the controller regulates the battery cooling circuit), and when the timing part determines that the air conditioning start time has arrived, the air conditioning control part starts operation of the air conditioning device (para. 227-231 where the user sets the heat storage mode to on in which trigger is activated, the controller regulates air conditioning fan).
In claims 3 and 4, regarding the functional limitations of the control device including its timing parts, the Examiner is treating these limitations as "capable of" limitations. It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).
Regarding claims 5 and 6, Takeuchi discloses the power supply device for a vehicle according to claims 3 and 4 as shown above, and Takeuchi further discloses wherein the timing part is provided in a vehicle-mounted meter control device (the timing part in vehicle mounted controller 13 in para. 112-116).
Regarding claims 7 and 8, Takeuchi discloses the power supply device for a vehicle according to claims 1 and 2 as shown above, and Takeuchi further discloses wherein the control device comprises a charging determination part that is fully capable determines whether or not the battery is connected to a charging facility and is being charged, and when the battery is being charged, the battery temperature control part adjusts a temperature of the battery to a predetermined maintained temperature and calculates a battery estimated temperature at the air conditioning start time based on the maintained temperature and a period of time up to the air conditioning start time. (para. 248-251 wherein the controller 13 detects if the battery is being charged or not and adjusts the AC fan and the battery cooling circuit accordingly).
In claims 7 and 8, regarding the functional limitations of the control device including its charging determination parts, the Examiner is treating these limitations as "capable of" limitations. It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).
Regarding claims 9 and 10, Takeuchi discloses the power supply device for a vehicle according to claims 1 and 2 as shown above, and Takeuchi further discloses wherein the control device comprises a communication part that acquires future atmospheric temperature information via external communication, and the battery temperature control part is fully capable of setting a battery temperature regulation start time while taking into consideration the future atmospheric temperature information. (para. 307, 308 wherein the controller takes into account weather forecast information to adjust the battery cooling circuit accordingly)
In claims 9 and 10, regarding the functional limitations of the control device including its communication parts, the Examiner is treating these limitations as "capable of" limitations. It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).
Regarding claims 11 and 12, Takeuchi discloses the power supply device for a vehicle according to claims 1 and 2 as shown above, and Takeuchi further discloses wherein the battery temperature control part is fully capable of setting the battery temperature regulation start time to an earlier time than the air conditioning start time (para. 227-231 where the controller 13 regulates the air conditioner and the cooling circuit based on the start time where the battery cooling pump can be activated before the AC fan).
In claims 11 and 12 regarding the functional limitations of the control device including its air conditioner and battery temperature control parts, the Examiner is treating these limitations as "capable of" limitations. It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729